DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 26,  32-34, 39-41, 47, 50, 52, 54, 61, 62, 66, 71-73, 75, 77, 83, 89, 90, 96, 97, 99 and 100 are at issue and present for examination.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 26, 97, 99 and 100, drawn to system for modifying nucleotides in a RNA target comprising a dead Cpfl or Cpfl nickase protein. 
Claims 1, 3, 4, 6, 9, 10, 13, 14, 16, 17, 21, 23, 26,  32-34, 97, 99 and 100, drawn to system for modifying nucleotides in a RNA target comprising a nucleotide encoding a dead Cpfl or Cpfl nickase protein. 
Claims 39-41, 47, 50, 52, 54, 61, 62, 66, 71-73, 75, 77, 83, drawn method for modifying a nucleotide in a RNA target sequence.
Claims 89, 90, drawn a modified cell.
Claims 96, drawn a method for cell therapy.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  In the instant case, The Broad Institute, Inc., (WO 2017/189308) discloses an engineered, non-naturally occurring system for modifying nucleotides in a RNA target of interest, comprising a) a dead Cpfl or Cpfl nickase protein, or fragment thereof which retains RNA binding ability, or a nucleotide sequence encoding said dead Cpfl or Cpfl nickase protein; b) a guide molecule comprising a guide sequence that hybridizes to a RNA target sequence and designed to form a complex with the dead Cpfl or Cpfl nickase protein; and c) a nucleotide deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said nucleotide deaminase protein or catalytic domain thereof, wherein said nucleotide deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said dead Cpfl or Cpfl nickase protein or said guide molecule is adapted to link thereof after delivery..  Thus the shared technical feature is not special and unity of invention is lacking.
REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Group 1: 	Each of those mutation positions listed in claims 6 (i.e. D908, E993 and R1226) are a distinct species.
Species Group 2: 	Each of those Microorganisms listed in claim 9 (is a distinct species.
Species Group 3: 	Each of those linkers listed in claim 10 is a distinct species.
Species Group 4: 	Each of those sequences, adapter sequences listed in claim 10 is a distinct species.
Species Group 5: 	Each of those heterologous nuclear export signals or nuclear localization signals listed in claim 13 is a distinct species.
Species Group 6: 	Each of those adenine deamnase proteins  listed in claim 16 is a distinct species..
Species Group 7: 	Each of those adenine deamnase protein mutations listed in claim 16 is a distinct species.
Species Group 8: 	Each of those adenine deamnase proteins (i.e. bacterial, human(huADAR1, huADAR2), cephalopod, Drosophilia listed in claim 21 is a distinct species.
Species Group 9: 	Each of those cytidine deamnase proteins (i.e. human rat lamprey) in claim 21 is a distinct species.
Species Group 10:  Each of those APOBEC molecules (i.e. APOBEC1 and APOBEC3G) and APOBEC3G mutations in claim 26 is a distinct species.
Applicant is required to elect a single species from each Species Group 1 through Species Group 10.  It is noted that while the office has used claim numbers to indicate many of the species in the above groups, the above species election requirements are relative to additional claims beyond those listed above.  Thus an election MUST be made from each Species Group.  The cancellation of a claim does NOT make the requirement moot.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Each of the species are structurally distinct molecules that require separate searches of different databases and do not share unity of invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





rgh
3/11/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652